Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/25/2019 and 01/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “a manual steering command value generation unit that generates”, “a summed angle command value calculation unit that calculates…”, “a basic torque command value calculation unit…”, “a disturbance torque estimation unit that estimates…”, and a “disturbance torque compensation unit that corrects…” found throughout claims 1-6 that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term "high-frequency component" in claims 4 and 5 is a relative term which renders the claim indefinite.  The term "high-frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (U.S. Patent Publication No. 20150191199) in view of Minaki (U.S. Patent Publication No. 20170274928).
Regarding claim 1:
Tsubaki teaches:
A motor control apparatus that controls driving of an electric motor for steering angle control, the motor control apparatus comprising; (“The present invention relates to an electric power steering apparatus that has functions of an automatic steering control” [0001].)
a manual steering command value generation unit that generates a manual steering command value, using a steering torque; ("a torque control section that calculates a first current command value in said manual steering control based on a steering torque" [0022])
a summed angle command value calculation unit that calculates a summed angle command value, by adding the manual steering command value to an automatic steering command value; ("The target steering angle correction value .theta.ha (automatic steering command value) is inputted into the addition section 145 and added to the target steering angle (manual steering command value) eta to correct," [0050])
and a control unit that performs angle control of the electric motor, based on the summed angle command value; wherein the control unit includes ("and the corrected target steering angle eta is inputted into the steering angle control section 200." [0050])
a basic torque command value calculation unit that calculates a basic torque command value, based on the summed angle command value, ("the steering torque Th is inputted from the torque sensor 154 (Step S6), a correction by the steering torque Th is performed with respect to the target steering angle et in the addition section 145 as the correction output section (Step S7), and the correction target steering angle .theta.t0 is inputted (Step S8)." [0056]; here it shows that a basic torque command value is calculated by correcting a steering torque based on a target steering angle. Paragraph [0050] shows that correction is made by adding a target steering angle correction value (automatic steering command value) and a target steering angle (manual steering command value).)
Tsubaki does not teach that a disturbance torque is estimated and used to correct a basic torque command which is then used to generate a manual steering command value, however,
Minaki teaches:
a disturbance torque estimation unit that estimates a disturbance torque other than a motor torque of the electric motor applied to an object driven by the electric motor, ("An output from the speed controller 174 is adding-inputted into a subtracting section 154 in the external disturbance observer 150. Further, the external disturbance observer 150 comprises a steering inverse model 151 of a controlled object that is represented by a transfer function "(J.sub.2s+B.sub.2)/(.tau.s+1)", a low pass filter (LPF) 152 of a transfer function "1/(.tau.s+1)" that is inputted with the position/speed control torque command value Tp and limits a band thereof, a subtracting section 153 to obtain an external- disturbance estimation torque Td*, and a subtracting section 154 to output the position/speed control torque command value Tp by subtraction." [0081]; here it shows a disturbance torque estimation unit (external disturbance observer) that estimates a disturbance torque of a controlled object.)
and a disturbance torque compensation unit that corrects the basic torque command value, based on the disturbance torque; ("A steering system 160 subjected to the controlled object comprises an adding section 161 to add an unknown external disturbance torque Td to the position/speed control torque command value Tp," [0082]; here it shows that the disturbance torque is adjusted by adding it to a basic torque command value.)
and the manual steering command value generation unit uses an estimated torque calculated based on the disturbance torque, when generating the manual steering command value. ("The external disturbance observer 150 estimates the unknown external disturbance torque Td base on a difference between outputs of the steering inverse model 151 and the LPF 152 and obtains the external -disturbance estimation torque Td* as an estimation value. The external -
Tsubaki and Minaki are analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the basic torque command value taught by Tsubaki with a corrected value based on a disturbance torque as taught by Minaki, in order for the manual steering command value generation unit to estimate a torque based on the disturbance torque when generating the manual steering command value. The teaching suggestion/motivation to combine is that by accounting for the disturbance torque while controlling the steering angle, a more smooth efficient steering control can occur.

Regarding claim 2.
Tsubaki in view of Minaki teaches all of the limitations of claim 1.
Minaki further teaches:
The motor control apparatus according to claim 1, wherein the manual steering command value generation unit generates the manual steering command value, using the steering torque and the estimated torque. ("the steering assist torque command value Tc and the position/speed control torque command value Tp are switched and output as a motor torque command value, thereby performing the drive-control of the motor via a current control 
Tsubaki and Minaki are analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the generated manual steering command taught by Tsubaki in view of Minaki to be based on the steering torque and an estimated torque as taught by Minaki. The teaching suggestion/motivation to combine is that by basing the manual steering command value on a steering torque and an estimated torque (i.e. an estimated disturbance torque), a more smooth efficient steering control can occur.

Regarding claim 5:
Tsubaki in view of Minaki teaches all of the limitations of claim 2.
Minaki further teaches:
The motor control apparatus according to claim 2, wherein the estimated torque is one of the disturbance torque, a value obtained by subtracting the steering torque from the disturbance torque, and a value obtained by subtracting the steering torque and a predetermined friction torque from the disturbance torque. ("The external disturbance observer 150 estimates the unknown external disturbance torque Td base on a difference between outputs of the steering inverse model 151 and the LPF 152 and obtains the external -disturbance estimation torque Td* as an estimation value." [0081]; here it shows an estimated torque is a disturbance torque.)
.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (U.S. Patent Publication No. 20150191199) in view of Minaki (U.S. Patent Publication No. 20170274928) in view of Moulaire (U.S. Patent Publication No. 20190315392)
Regarding claim 3:
Tsubaki in view of Minaki teaches all of the limitations of claim 1, 
Minaki further teaches:
wherein the manual steering command value generation unit generates the manual steering command value using a steering torque and an estimated torque as seen in paragraph [0012] of Minaki: 
Tsubaki and Minaki are analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the generated manual steering command taught by Tsubaki in view of Minaki to be based on the steering torque and an estimated torque as taught by Minaki. The teaching suggestion/motivation to combine is that by basing the manual steering command value on a 

Further, Tsubaki in view of Minaki does not explicitly teach using a damper to generate a manual steering command value. However, 
Moulaire teaches:
wherein the manual steering command value generation unit generates the manual steering command value using the steering torque, a virtual spring-damper load, and the estimated torque. ("the steering wheel torque reconstruction step (a) may ultimately use a spring -damper type model to calculate, by the aforementioned sum, the estimated steering wheel torque" [0083]; here it shows a spring-damper used to generate a manual steering command value.)
Tsubaki, Minaki, and Moulaire are all analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the manual steering command based on a steering torque and an estimated torque as taught by Tsubaki in view of Minaki to further be based on a virtual spring-damper as taught by Moulaire, in order for the manual steering command value generation unit to generate the manual steering command value using a steering torque, a virtual spring-damper, and an estimated torque. The teaching suggestion/motivation to combine is that by further basing the manual steering command value on a virtual spring-damper, it will allow for a more efficient, smoother automatic steering control.


Regarding claim 6:
Tsubaki in view of Minaki in view of Moulaire teaches all of the limitations of claim 3.
Minaki further teaches:
wherein the estimated torque is a value obtained by subtracting the steering torque from a high frequency component of disturbance torque, or a value obtained by subtracting the steering torque and a predetermined friction torque from the high-frequency component of the disturbance torque. ("The external disturbance observer 150 estimates the unknown external disturbance torque Td base on a difference between outputs of the steering inverse model 151 and the LPF 152 and obtains the external-disturbance estimation torque Td* as an estimation value." [0084]; here it shows that an estimated torque is obtained by subtracting the outputs of the steering inverse model and a low pass filter.)
It would have been obvious to one of ordinary skill in the art, to modify the estimated torque as taught by Tsubaki in view of Minaki in view of Moulaire to be obtained by subtracting the steering torque from a high frequency component of disturbance torque as taught by Minaki in order for the estimated torque to be obtained by subtracting a steering torque from a high frequency component of a disturbance torque. The teaching suggestion/motivation to combine is that by obtaining the estimated torque in this manner, the steering apparatus can account for the disturbances that are having a large impact on the steering control and ignore the small natural disturbances that occur during steering control. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (U.S. Patent Publication No. 20150191199) in view of Minaki (U.S. Patent Publication No. 20170274928) in view of Moulaire (U.S. Patent Pub. 20190315392) in view of Tsubaki (hereafter known as Tsubaki 2) (U.S. Patent Publication No. 20190263446).
Regarding claim 4:
Tsubaki in view of Minaki teaches all of the limitations of claim 1;
Minaki teaches:
generating a manual steering command value using a steering torque and an estimated torque as seen in paragraph [0012] of Minaki. 
Tsubaki and Minaki are analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the generated manual steering command taught by Tsubaki in view of Minaki to be based on the steering torque and an estimated torque as taught by Minaki. The teaching suggestion/motivation to combine is that by basing the manual steering command value on a steering torque and an estimated torque (i.e. an estimated disturbance torque), a more smooth efficient steering control can occur.
Further, Tsubaki in view of Minaki does not explicitly teach using a damper to generate a manual steering command value. However, 
Moulaire teaches:
wherein the manual steering command value generation unit generates the manual steering command value using the steering torque, a virtual spring-damper load, and the estimated torque. ("the steering wheel torque reconstruction step (a) may ultimately use a spring -
Tsubaki, Minaki, and Moulaire are all analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the manual steering command based on a steering torque and an estimated torque as taught by Tsubaki in view of Minaki to further be based on a virtual spring-damper as taught by Moulaire, in order for the manual steering command value generation unit to generate the manual steering command value using a steering torque, a virtual spring-damper, and an estimated torque. The teaching suggestion/motivation to combine is that by further basing the manual steering command value on a virtual spring-damper, it will allow for a more efficient, smoother automatic steering control.

Tsubaki in view of Minaki in view of Moulaire does not teach using a high-frequency component of the estimated torque to generate a manual steering command however, 
Tsubaki 2 teaches:
wherein the manual steering command value generation unit generates the manual steering command value, using a high-frequency component of the estimated torque.
("Thereby, for example, by using the high-speed response filter to the outputted signal in addition to using the filter for removing the noise components in the high frequency band, the response to the abrupt manual input torque for emergency avoidance and so on can be performed, and the accuracy in the manual input judgment can be improved." [0187])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664